PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Breyfogle et al.
Application No. 15/216,467
Filed: 21 Jul 2016
For: Systems and Related Apparatus for Improving Process Data Integrity and Timeliness
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the renewed petition to revive under 37 CFR 1.137(a), filed March 16, 2021.

The instant application became abandoned December 19, 2018 for failure to timely submit a proper reply to the non-final Office action mailed September 18, 2018. The action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed March 20, 2019. A petition to revive was filed January 19, 2021 and dismissed March 1, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive reflects that the instant petition fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The statement accompanying the instant petition is insufficient to establish that the entire period of time, from the time that a reply to the action was due until the filing of a grantable petition, was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO remains concerned with three periods of delay. The burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with petitioner. See, MPEP 711.03(c)(II)(F).

With respect to the first period of delay, the delay in filing the reply that originally resulted in the abandonment, petitioner has failed to establish that the entire period of delay, from the time that the reply was due until the filing of a grantable petition, has been unintentional.

The reply to the non-final Office action was due on or before December 18, 2018. Petitioner has provided no explanation for the failure to timely submit a proper reply to the non-final Office action. Petitioner asserts that “[a]fter receiving an Office Action in the instant application, Mr. Breyfogle’s prior patent counsel simply disappeared and was nowhere to be found.” Petitioner does not identify the prior counsel. Petitioner does not provide any information on how it was concluded that prior counsel “simply disappeared” or how the alleged disappearance is deemed to be the reason for the failure to timely submit a proper reply to the non-final Office action. Accordingly, it cannot be found the entire period of delay in submitting a proper reply to the non-final Office action was unintentional.

With respect to the second period of delay, the delay in filing the initial petition to revive January 19, 2021, petitioner has failed to establish that the delay in filing the petition to revive was unintentional.

In this regard, the facts and circumstances surrounding the discovery that the application was abandoned and the steps taken by applicant to seek revival of the application upon the discovery of abandonment have not been disclosed. Accordingly, it cannot be found that the delay in submission of the entire period of delay in the submission of the initial petition to revive has been unintentional. 

With respect to the third period of delay, petitioner must establish that the delay in filing a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Please note that a renewed petition fee is not required to seek reconsideration of this decision.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions